--------------------------------------------------------------------------------

Exhibit 10.2
 
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY STATE SECURITIES LAWS IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT, AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.  THIS
WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.  THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED OFFER, SALE,
TRANSFER OR OTHER DISPOSITION IS IN COMPLIANCE WITH THIS WARRANT AND ANY
APPLICABLE STATE SECURITIES LAWS.


ANY TRANSFEREE OF THIS WARRANT SHOULD CAREFULLY REVIEW THE TERMS OF THE WARRANT,
INCLUDING SECTION 4(b) HEREOF.  THE NUMBER OF COMMON SHARES UNDERLYING THIS
WARRANT MAY BE LESS THAN THE NUMBER OF COMMON SHARES STATED ON THE FACE HEREOF
PURSUANT TO SECTION 4 HEREOF.


REXAHN PHARMACEUTICALS, INC.


WARRANT
 
Warrant No. [  ]
Dated:  [_________, 200__]



REXAHN PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), hereby
certifies that, for value received, KT&G Corporation or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
428,572 shares of the common stock, $0.0001 par value per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $1.80 per share (as adjusted
from time to time as provided in Section 9, the “Exercise Price”), at any time
and from time to time from and after the date hereof and through and including
the date that is three years from the date of issuance hereof (the “Expiration
Date”, as adjusted pursuant to Section 4(a)), and subject to the following terms
and conditions.  This warrant (this “Warrant”) is issued pursuant to that
certain Securities Purchase Agreement, dated as of November 19, 2007, by and
between the Company and KT&G Corporation (the “Purchase Agreement”).


1.             Definitions.  In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.  As used herein, the
term “Closing Price” means, as of any date, the closing price of the Common
Stock as reported on the primary Eligible Market for such date.


--------------------------------------------------------------------------------



2.             Registration of Warrant.  The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to
time.  The Company may deem and treat the registered Holder of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.


3.             Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto on Annex B duly
completed and signed, to the Transfer Agent or to the Company at its address
specified herein.  Upon any such registration or transfer, a new warrant to
purchase Common Stock, in substantially the form of this Warrant (any such new
warrant, a “New Warrant”), evidencing the portion of this Warrant so transferred
shall be issued to the transferee and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.


4.             Exercise and Duration of Warrant.


a)           This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the date hereof to and including the
Expiration Date.  At 18:30 (New York City time) on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value; provided that, if the average of the Closing Prices for the five
Trading Days immediately prior to (but not including) the Expiration Date
exceeds the Exercise Price on the Expiration Date, then this Warrant shall be
deemed to have been exercised in full (to the extent not previously exercised)
on a “cashless exercise” basis at 18:30 (New York City time) on the Expiration
Date if a “cashless exercise” may occur at such time pursuant to Section 10
below.  Notwithstanding anything to the contrary herein, the Expiration Date
shall be extended for each day following the Effective Date of the initial
Registration Statement that such Registration Statement is not effective.


b)           A Holder may exercise this Warrant by delivering to the Company (i)
an exercise notice, in the form attached hereto on Annex A (the “Exercise
Notice”), appropriately completed and duly signed, and (ii) payment of the
Exercise Price for the number of Warrant Shares as to which this Warrant is
being exercised (which may take the form of a “cashless exercise” if so
indicated in the Exercise Notice and if a “cashless exercise” may occur at such
time pursuant to Section 10 below), and the date such items are delivered to the
Company (as determined in accordance with the notice provisions hereof) is an
“Exercise Date.”  The Holder shall not be required to deliver the original
Warrant in order to effect an exercise hereunder.  Execution and delivery of the
Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

2

--------------------------------------------------------------------------------


 
5.             Delivery of Warrant Shares.


a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than three Trading Days after the Exercise Date) issue or cause
to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares issuable upon such exercise, free of restrictive legends
unless a registration statement covering the resale of the Warrant Shares and
naming the Holder as a selling stockholder thereunder is not then effective and
the Warrant Shares are not freely transferable without volume restrictions
pursuant to Rule 144 under the 1933 Act.  The Holder, or any Person so
designated by the Holder to receive Warrant Shares, shall be deemed to have
become holder of record of such Warrant Shares as of the Exercise Date.  The
Company shall, upon request of the Holder and provided a registration statement
under the Securities Act providing for the resale of the Warrant Shares is then
in effect, use its reasonable best efforts to deliver Warrant Shares hereunder
electronically through the Depository Trust Corporation or another established
clearing corporation performing similar functions.


b)           This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares.  Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.


c)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares.  Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant  as required pursuant to the terms hereof.


6.             Charges, Taxes and Expenses.   Issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or a Warrant in a name other
than that of the Holder or an Affiliate thereof.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.


7.             Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested.  Applicants for a New Warrant
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.

3

--------------------------------------------------------------------------------



8.             Reservation of Warrant Shares.  The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of persons other than the Holder
(taking into account the adjustments and restrictions of Section 9). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.  The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed.


9.             Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.


a)           Stock Dividends and Splits.  If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product of (x) the existing Exercise Price multiplied
by (y) a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to clause (i) of this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.


b)           Pro Rata Distributions.  If the Company, at any time while this
Warrant is outstanding, distributes to all of its holders of Common Stock (i)
evidences of its indebtedness, (ii) any security (other than a distribution of
Common Stock covered by the preceding paragraph), (iii) rights or warrants to
subscribe for or purchase any security, or (iv) any other asset (in each case,
“Distributed Property”), then in each such case the Exercise Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution shall be adjusted (effective on such
record date) to equal the product of (x) the existing Exercise Price multiplied
by (y) a fraction of which the denominator shall be the average of the Closing
Prices for the 30 Trading Days immediately prior to (but not including) such
record date and of which the numerator shall be such average less the then fair
market value of the Distributed Property distributed in respect of one
outstanding share of Common Stock, as reasonably determined by Company.

4

--------------------------------------------------------------------------------



c)           Fundamental Transactions.  If at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange, pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 9(a)
above) (in any such case, a “Fundamental Transaction”), then the Holder shall
have the right thereafter to receive, upon exercise of this Warrant, the same
amount and kind of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Warrant Shares then issuable upon exercise in full of this Warrant (the
“Alternate Consideration”).  The aggregate Exercise Price for this Warrant will
not be affected by any such Fundamental Transaction, but the Company shall
apportion such aggregate Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.  In the event of a Fundamental Transaction, the Company or the
successor or purchasing Person, as the case may be, shall execute with the
Holder a written agreement providing that:


(x)            this Warrant shall thereafter entitle the Holder to purchase the
Alternate Consideration in accordance with this Section 9(c),


(y)           in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company’s obligations under this
Warrant and the Purchase Agreement, and


(z)           if registration or qualification is required under the 1933 Act,
the 1934 Act or applicable state law for the public resale by the Holder of
shares of stock and other securities so issuable upon exercise of this Warrant,
such registration or qualification shall be completed prior to such
reclassification, change, consolidation, merger, statutory exchange, combination
or sale.

5

--------------------------------------------------------------------------------



If, in the case of any Fundamental Transaction, the Alternate Consideration
includes shares of stock, other securities, other property or assets of a Person
other than the Company or any such successor or purchasing Person, as the case
may be, in such Fundamental Transaction, then such written agreement shall also
be executed by such other Person and shall contain such additional provisions to
protect the interests of the Holder as the Board of Directors of the Company
shall reasonably consider necessary by reason of the foregoing.  At the Holder’s
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof.  The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (c) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.  If any Fundamental Transaction
constitutes or results in a “Rule 13e-3 transaction” as defined in Rule 13e-3
under the 1934 Act with respect to the Company in which the consideration issued
consists principally of cash or stock in a non-public company, then at the
request of the Holder delivered before the 90th day after such Fundamental
Transaction, the Company (or any such successor or surviving entity) will
purchase the Warrant from the Holder for a purchase price, payable in cash
within five Trading Days after such request (or, if later, on the effective date
of the Fundamental Transaction), equal to the Black-Scholes value of the
remaining unexercised portion of this Warrant on the date of such request.


d)           Subsequent Equity Sales.


 i)          If, at any time while this Warrant is outstanding, the Company
issues Additional Shares of Stock (as defined below) at an effective net price
to the Company (the “Diluted Price”) that is less than the Exercise Price as
adjusted hereunder to such date, then and in each such case the then-effective
Exercise Price shall be reduced, as of the close of business on the date of such
issue or sale, to equal the Diluted Price.


ii)          No adjustment shall be made under this Section 9(d) upon the
issuance by the Company of warrants or options to purchase Common Stock or
preferred stock, and any adjustment  in connection with such options or warrants
shall be made at the time such options or warrants are exercised and the Company
issues Common Stock or preferred stock, as applicable, to the holder thereof.


iii)          For purposes of this Section 9(d), “Additional Shares of Stock”
shall mean all shares of Common Stock and/or preferred stock issued by the
Company, other than: (1) shares of Common Stock issued upon conversion of any
shares of preferred stock of the Company; (2) shares of Common Stock and/or
preferred stock and/or warrants and/or options (and the Common Stock or
preferred stock issued upon the exercise of such warrants and/or options),
issued before or after the Closing Date to directors, officers, employees,
consultants and other advisors of the Company and which are approved by at least
a majority of the Board of Directors of the Company; and  (3) shares of Common
Stock or preferred stock or other rights issued in connection with any stock
dividends, combinations, splits, recapitalizations and the like.

6

--------------------------------------------------------------------------------


 
e)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to paragraphs (a), (b) or (d) of this Section 9, the
number of Warrant Shares that may be purchased upon exercise of this Warrant
shall be increased or decreased proportionately, so that after such adjustment
the aggregate Exercise Price payable hereunder for the increased or decreased
number of Warrant Shares shall be the same as the aggregate Exercise Price in
effect immediately prior to such adjustment.


f)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.


g)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly, but in any
event no later than ten Trading Days after such occurrence compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.


h)           Notice of Corporate Events.  If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its Common Stock, including without limitation any granting of rights or
warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least 20 calendar days
prior to the applicable record or effective date on which a Person would need to
hold Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.


10.           Payment of Exercise Price.  The Holder shall pay the Exercise
Price in immediately available funds; provided, however, that if the
Registration Statement did not become effective on or before the Required
Effectiveness Date (as defined in the Registration Rights Agreement) and is not
continuously effective through the Expiration Date, the Holder may satisfy its
obligation to pay the Exercise Price through a “cashless exercise,” in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:

7

--------------------------------------------------------------------------------


 

 
X = Y [(A-B)/A]
       
where:
           
X = the number of Warrant Shares to be issued to the Holder.
         
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
         
A = the arithmetic average of the Closing Prices for the 30 Trading Days
immediately prior to (but not including) the Exercise Date.
         
B = the Exercise Price.
 





For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.


11.           Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  If any fraction of a Warrant Share would, except for the provisions of
this Section 11, be issuable upon exercise of this Warrant, the number of
Warrant Shares to be issued will be rounded up to the nearest whole share.


12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including without limitation any Exercise Notice) shall be
in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section 12 prior to 18:30 (New York
City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section 12 on a day that is not a Trading Day
or later than 18:30 (New York City time) and earlier than 24:00 (New York City
time) on any Trading Day, (iii) the Trading Day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices or communications shall be as set forth in the Purchase
Agreement.


13.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

8

--------------------------------------------------------------------------------



14.           Miscellaneous.


a)           Subject to the restrictions on transfer set forth on the first page
hereof and provided that any transferee is an “accredited investor” as that term
is defined in Rule 501(a)(3) of Regulation D under the Securities Act of 1933,
as amended, and (i) agrees to all the terms herein and the terms in the Purchase
Agreement, with respect to the Warrant and the Warrant Shares, that apply to the
Purchasers, (ii) provides investment purposes representations with respect to
this Warrant and the Warrant Shares comparable to Section 4 of the Purchase
Agreement and (iii) at least 100,000 Warrant Shares (appropriately adjusted for
any stock dividend, split or combination of Common Stock) may be acquired under
the assigned Warrant, this Warrant may be assigned by the Holder.  This Warrant
may not be assigned by the Company except to a successor in the event of a
Fundamental Transaction.  This Warrant shall be binding on and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Subject to the preceding sentence, nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant.  This Warrant
may be amended only in writing signed by the Company and the Holder and their
successors and assigns.


b)           The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment.  Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which unreasonably interferes with the timely
exercise of this Warrant.


c)           GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE REPUBLIC OF KOREA  WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE SEOUL CENTRAL DISTRICT COURT OF THE REPUBLIC OF KOREA, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS WARRANT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND THE HOLDER
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

9

--------------------------------------------------------------------------------



d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.


e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.


[Signature Page Follows]

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.





 
REXAHN PHARMACEUTICALS, INC.  
                   
By:
     
Name:
     
Title:
   





[Signature Page to Warrant]

11

--------------------------------------------------------------------------------



Annex A


FORM OF EXERCISE NOTICE


(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)


To:  REXAHN PHARMACEUTICALS, INC.


The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Rexahn Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.
 
(a)
The Warrant is currently exercisable to purchase a total of ________ Warrant
Shares.



(b)
The undersigned Holder hereby exercises its right to purchase ____________
Warrant Shares pursuant to the Warrant.



(c)
The Holder intends that payment of the Exercise Price shall be made as (check
one):



_______   “Cash Exercise” under Section 10


_______   “Cashless Exercise” under Section 10 (if permitted)


(d)
If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.



(e)
Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.



(f)
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.


 
Dated:
   
Name of Holder:  
               
(Print)
                                 
 
    By:          
Name:
         
Title:
                             
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)  


--------------------------------------------------------------------------------



Annex B



FORM OF ASSIGNMENT


[To be completed and signed only upon transfer of Warrant]


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________ shares of Common Stock of Rexahn Pharmaceuticals, Inc. to
which the within Warrant relates and appoints ________________ attorney to
transfer said right on the books of Rexahn Pharmaceuticals, Inc. with full power
of substitution in the premises.


Dated:
                                           
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
                           
Address of Transferee
                                                   

In the presence of:    
            



 

--------------------------------------------------------------------------------